DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (DE 10-2016-010-084-A1).
Regarding Claim 1, Wu discloses a girth gear formed by a plurality of gear segments (see Fig. 1, showing ten segments) each gear segment comprising: 
A rim (1), and a web (22) extending from an underside of the rim (see Figs. 1 and 2).
At least one flange (24, 26, 27, and 29) at each end of the gear segment for joining each gear segment together when the gear segments are in an end to end arrangement (see Fig. 2).

Regarding Claim 4, Wu further discloses the girth gear according to claim 1, wherein the at least one flange has a second side which is adjacent to and spaced from the web (see Fig. 2, showing that the web is adjacent to the flange and is circumferentially spaced from the flange with a through-hole forming the space) when the first side of the at least one flange is secured to the rim (see Fig. 1, the Examiner notes since the flange is attached to the rim, and accordingly the two components will always be secured to one another).
Regarding Claim 5, Wu further discloses the girth gear according to claim 4, wherein each end of each gear segment comprises two flanges (see Fig. 3, showing a first flange 24 and 27 and a second flange 26 and 29), one on each side of the web (see Figs. 2 and 3), whereby the first side of each flange is secured to the rim (see Figs. 2 and 3).
Regarding Claim 19, Wu discloses a gear segment (see Fig. 2) for forming a girth gear (see Fig. 1), the gear segment comprising: 
At least one flange (24, 26, 27, and 29) secured at each end of the gear segment (see Fig. 2, showing flanges 24 and 26 on one end of the gear segment and flanges 27 and 29 on the other end of the gear segment), the at least one flange is adapted to co-operate with a flange on another gear segment for joining the gear segments together (see Fig. 1, showing multiple gear segments coupled to one another), wherein at each end of each gear segment each flange has a first side fixed to a rim (1) of 
Regarding Claim 20, Wu further discloses the gear segment according to claim 19, further comprising stiffening means (see Figs. 2 and 3, showing each flange has a pair of triangular shaped stiffening means extending from the circumferential surface of flange facing the two web portions and extending toward the two web portions) to stiffen the assembled gear (see Fig. 2 and 3, showing that the stiffening means provide extra material that would stiffen the gear and in particular the flange relative to the rim and the hub 3), the stiffening means being provided by one or more gussets (see Figs. 2 and 3, showing that the stiffening means are roughly a triangular shaped plate with a first gusset extending circumferentially from the top of the flange and connecting to the rim and a second gusset extending circumferentially from the bottom of the flange), wherein the gussets are positioned to extend between the web and the rim or the at least one flange and the rim (see Figs. 2 and 3, showing that each top gusset extend between the rim and the flange).

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Page 1 Lines 3-22: Applicant argues that the new claim language requiring “a second side adjacent to and spaced from either one of the rim or the web” (see Claim 1 Lines 7-8) distinguishes Applicant’s claimed invention over the Wu. Further, that in Wu there is no “gap/space” between the connecting section 2 and the rim or the web. This is not persuasive. As set forth above, the claims merely require a first side and a second side of the flange, with the first side being secured to either one of the web or the rim and the second side being adjacent to and spaced from either one of the rim or 
	Page 9 Lines 1-18: Applicant argues that the Office Action is selective in where the web 22 is located, and that a skilled artisan would place the whole web section extending between the two connecting section 2 and that the web has a series of holes therethrough. For support, Applicant cites paragraph [0011] of the translation of Wu which states that “first and second webs, toothed sections, connecting section and connecting areas are made in one piece”. This is not persuasive. Paragraph [0011] of the translation of Wu merely states that the webs, toothed sections, and connecting sections are one piece. Being one piece does not mean that the web extends entirely between the two connecting sections in a circumferential manner any more than the toothed sections would also be considered part of the web. Further, Wu in paragraphs [0041]-[0043] of the translation directly contradicts this assertion, stating (1) “first webs” (see [0041] of the translation, noting the plural use of web, indicating more than one first web), (2) “[t]he first webs 22 are regularly spaced from one another in the circumferential direction” (see [0042] of the translation), and (3) “[b]etween each two first webs 22 that are next to one another there in each case a recess that is continuous in the axial direction” (see [0043] of the translation). These three paragraphs clearly set forth that there are multiple distinct webs that are circumferentially spaced from one another, meaning there is no single continuous circumferentially extending web.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658